                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    UNITED STATES OF AMERICA,                         CASE NO. CR17-0203-JCC
10                          Plaintiff,                  MINUTE ORDER
11           v.

12    ALEXANDRA SHELBURNE, et al.,

13                          Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court sua sponte. On July 3, 2019, the Court continued the
18   trial date from September 9, 2019 to December 2, 2019. (Dkt. No. 230.) The pretrial motions
19   deadline is hereby CONTINUED to September 12, 2019 to correspond with the new trial date.
20          DATED this 11th day of July 2019.
21                                                        William M. McCool
                                                          Clerk of Court
22

23                                                        s/Tomas Hernandez
                                                          Deputy Clerk
24

25

26


     MINUTE ORDER
     CR17-0203-JCC
     PAGE - 1
